Citation Nr: 1541209	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-04 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.
 
Although the Veteran perfected an appeal of the rating assigned for service-connected non-Hodgkin's lymphoma, he withdrew this claim in a December 2011 statement before it was certified to the Board.  Therefore, the issue will not be considered herein.
 
The Veteran and his spouse provided testimony during a Board videoconference hearing in September 2012.  A transcript is of record.

In October 2014, the Board granted service connection for tinnitus and denied entitlement to service connection for bilateral hearing loss.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand (JMR) to vacate the Board's decision insofar as it denied entitlement to service connection for hearing loss, and remanded the case for readjudication in accordance with the JMR.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its October 2014 decision, the Board denied entitlement to service connection for bilateral hearing loss, finding that the Veteran's hearing loss was first demonstrated long after service and that the evidence of record did not reflect that hearing loss was etiologically related to service.  

In the JMR, the parties agreed that the Board erred in its October 2014 decision by relying on an inadequate May 2010 VA exam in denying the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Specifically, the parties noted that the VA examiner who provided the March 2010 opinion relied on the Veteran's threshold hearing levels reflected in his January 1966 discharge audiogram, which had not been converted to International Standard Organization (ISO) units.  The Board notes that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. 

In addition, in finding that the Veteran did not have a hearing loss related to service, the May 2010 VA examiner noted that the Veteran's hearing loss was normal at discharge from service; however, the converted January 1966 discharge audiogram results reflected auditory thresholds at 500 Hertz of 25 decibels bilaterally.  The JMR noted that the Court has held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The Board had also determined that the Veteran's hearing did not meet the criteria for a hearing disability pursuant to 38 C.F.R. § 3.385 (2015).  That is, the Veteran did not have a current disability.  

The May 2010 VA audiometric testing results did not meet the criteria for a hearing loss under VA regulations; however, the Veteran testified in September 2012 that his hearing had recently worsened, raising the possibility that his hearing loss currently meets the criteria for a hearing loss under 38 C.F.R. § 3.385 (2015).  

As such, the Veteran should be afforded a new VA examination in order to determine whether he has a current hearing loss that is related to active duty.  In rendering the nexus opinion, the examiner should convert the threshold hearing levels reflected in his January 1966 discharge audiogram to ISO units, and address whether the post-conversion auditory thresholds at 500 Hertz of 25 decibels bilaterally represented a hearing loss at discharge.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to assess the current severity and etiology of bilateral hearing loss.  The claims file (including records in the Virtual VA and VBMS systems) must be reviewed by the examiner.

Following examination, the examiner is asked to provide on opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to acoustic trauma, or any other incident, in service. 

The examiner must convert the audiogram results from the January 1966 discharge audiogram from ASA to ISO units, and discuss the significance of such conversions.  These values were represented in the Board's October 2014 decision.

The examiner should specifically address the post-conversion auditory thresholds of 25 decibels bilaterally at 500 Hertz.  Any shifts in decibel levels during the course of service should be noted and discussed.

The examiner must provide a rationale for all opinions. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

